        Case 0:21-mj-06299-JMS Document 4 Entered on FLSD Docket 05/12/2021 Page 1 of 1
                                         COURT M INUTES/ORDER
                             United States M agistrate Judge Alicia 0 .Valle
                     courtroom 310                                        Date:5/12/2021                                  Time:lo:aoam
Defendant: JesusLinaresAndradetl) J#:05837-104                          Case#:21-6299-1M 5
AUSA:MichaelBerger q
                   j-
                    lou Qu               .   m                Attorney:DavidVar
                                                                              kus,Esq.(Temp)
violation: Conspiracy to Com m itan Offense Againstthe US;TheftofGov M oney, Aggravated Identi
                                                                                             tyThefi
Proceeding:Detention Hearing/Preliminary Examination CJA Appt:
BOnd/PTD Held:L;Yes       o       Recom mended Bond: Detention
BondSetat:               -   q çe
                                txx                                       co-signedby:
  r Surrenderand/ordo notobtainpa                                                             A
                                 ssports/traveldocs                               Language: Sp-
                                                                                              anl
                                                                                              ' 'sh
       ReporttoPTSas directed/or       x'saweek/monthby                           Disposition:
       phone:      x'saweek/monthinperson                                                          W
  (,- Random urine testing by PretrialServices
      Treatm entasdeem ed necessary                                                                        .          .
  !                                                                                                    k                                    .
       Refrain from excessive use ofalcohol
  '                                                                                        .               .
                                                                                                                    $
  ,
       Participate in m entathealth assessm ent& treatm ent                                    .                          .         .


  @ Maintainorseekfull-timeemployment/education                                       .                         - .


  t No contactwithvictims/witnesses                                               û                        .                  . .
  ' No firearm s                                                                                                          -
 i     Notto encum berproperty
 '     M ay notvisittransportation establishm ents
       HomeConfinement/ElectronicM onitoringand/or
       Curfew                 pm to            am ,paid by
       Allowances:Medicalneeds,courtappearances, attorney visits,
       religious,em ploym ent
 ' '
       Travelextended to:
       Other:
NEXT COURT APPEARANCE         nate:               Tim e:              Judge:                                   Pl
                                                                                                                ace:
ReportREcounsel:5/21/2021@ llam FTLDuty
PTD/Bond Hearing:
Prelim/ArraignorRemoval: 5/21/2021@ llam FTLDuty
statusconference RE:
D.A.R.tï'
        .t3t'
            .22.                                                                Timeincourt: to .
  CHECKIFAPPLICABLE:           Forthe reasonsstated bycounselfortheDefendantandfindingthattheendsofjusticeserved by
                                                                                                                                        d
  granting the ore tenus m otion forcontinuance to hire counseloutw eigh the bestinterests ofthe public & the Defendantin a
  speedy Trial,the Courtfindsthatthe period oftim e from today, through and including                ,shallbedeem ed
  excludablein accordancew iththe provisionsoftheSpeedyTrialAct, 18 USC 3161 etseq..
